PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the motion states a cognizable claim that the written habitual felony offender sentence does not comport with the oral pronouncement of the sentence, we reverse and remand with instructions to determine whether the defendant is entitled to relief. See Fitzpatrick v. State, 863 So.2d 462 (Fla. 1st DCA 2004); Brooks v. State, 768 So.2d 513 (Fla. 2d DCA 2000).
REVERSED and REMANDED.
ERVIN, PADOVANO and LEWIS, JJ., concur.